Ray, C. J.
This was an action by the appellant, as the assignee of the lessor of certain water power. The claim was for rent due and unpaid.
The appellees answered in five paragraphs. The third paragraph of the answer alleged that the appellant failed to keep the dam across the Tippecanoe river in good condition and repair, whereby the appellees were damaged to the amount of $400. A demurrer to this answer was overruled. The lease was of “ sufficient water to run one saw in the said mill, and to use one bull wheel, for -the purpose of drawing up logs for said mill, but for no other purpose.” The lease contained no covenant on the part of the lessor to repair, and no words indicating that such was the intention of the parties. It has been held by this court, that under such an instrument the lessor is not liable for a failure to repair, or for- anything short of a misfeasance. ThTrustees of the Wabash and Erie Canal v. Brett et al., 25 Ind. 409. This point was fully discussed in that case and the authorities cited, and we do not deem it necessary to examine the question again. The demurrer to the third paragraph of the answer should have been sustained.
There was a trial and a finding against the appellant for $400, but one-half of the amount was remitted before judgment. A motion for a new trial was overruled, and judgment rendered.. This was error. The fifth paragraph of the answer contained but two items which could constitute a counter claim against the appellant, and they amounted to but $23. The other item was for work done upon the dam, under a contract with the party who executed the *143lease, and before the assignment of the lease to the appellant. If tbe value of the work performed before the assignment of the lease could be insisted upon as a credit upon the rent coming due thereafter, under the lease, still it could not authorize a judgment against the assignee of the lessor.
Gregory, J., was absent. -
S. A. Huff and R. Jones, for appellant.
The judgment is reversed, with costs, and the cause remanded for a new trial, and for further proceedings in ac-' cordance with this opinion.